        Case 2:07-cr-20072-JWL Document 663 Filed 05/03/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                               Case No. 07-20072-05-JWL


Clarissa Burgoon,

                     Defendant.

                                  MEMORANDUM & ORDER

       In April 2008, defendant Clarissa Burgoon pled guilty to conspiring to commit money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (a)(1)(B)(i), (h). After hearing

evidence at defendant’s sentencing hearing, the court determined that she was responsible for the

entirety of the drug quantity attributable to her co-conspirator in the underlying drug conspiracy—

more than 33 pounds of methamphetamine. Using the drug quantity table in § 2D1.1, the court

determined that defendant’s base offense level was 38, which the court then increased by two

points under § 2S1.1(b)(2)(B) and subsequently decreased by two points for acceptance of

responsibility for a total offense level of 38. With a criminal history category of III, the resulting

advisory guideline range was calculated at 292 to 365 months, in excess of the 240-month

statutory maximum for the crime to which she pled guilty. The court sentenced defendant to the

statutory maximum of 240 months.1 She is presently incarcerated at Pekin FCI and her projected

release date is July 29, 2025.


1
 In August 2015, the court denied defendant’s request for a 5-month sentence reduction based on
Amendment 782. Although a reduction was authorized, the court concluded that a reduction was
        Case 2:07-cr-20072-JWL Document 663 Filed 05/03/21 Page 2 of 5




       This matter is now before the court on defendant’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 660). The Tenth Circuit has endorsed a three-step

test for district courts to utilize in connection with motions filed under § 3582(c)(1)(A). United

States v. McGee, ___ F.3d___, 2021 WL 1168980, at *5 (10th Cir. Mar. 29, 2021) (citing United

States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Under that test, a court may reduce a

sentence if the defendant administratively exhausts his or her claim and three other requirements

are met: (1) “extraordinary and compelling” reasons warrant a reduction; (2) the “reduction is

consistent with applicable policy statements issued by the Sentencing Commission;” and (3) the

reduction is consistent with any applicable factors set forth in 18 U.S.C. § 3553(a). Id.2 A court

may deny compassionate-release motions when any of the three prerequisites is lacking and need

not address the others. Id. at *6. But when a district court grants a motion for compassionate

release, it must address all three steps. Id. As will be explained, defendant has not come forward

with extraordinary and compelling reasons sufficient to warrant a reduction in her sentence. The

court, then, declines to address the other prerequisites.

       In her motion, defendant contends that her obesity renders her particularly vulnerable to an

increased risk of serious harm or death from COVID-19. But the record does not support

defendant’s contention. Significantly, the record reveals that defendant, on December 14, 2020,

tested positive for COVID-19.         While the medical records indicate that defendant was


not warranted. At defendant’s sentencing in July 2008, the court noted that it likely would have
sentenced defendant to a higher sentence but for the statutory maximum and that defendant
received a “good deal” in large part because her lawyer was able to obtain a plea agreement to an
offense with a 20-year mandatory maximum sentence.
2
  The government concedes that defendant has exhausted her administrative remedies such that
the court has jurisdiction to consider the motion on its merits.
                                                  2
        Case 2:07-cr-20072-JWL Document 663 Filed 05/03/21 Page 3 of 5




symptomatic when she tested positive, there is no evidence that defendant suffered any serious ill

effects as a result of contracting COVID-19. There is also no evidence in the record that she

continues to suffer any lingering effects from the infection or that she requires ongoing medical

treatment. The fact that defendant has already contracted and recovered from COVID-19 cuts

against her argument that compassionate release is warranted. See United States v. Funez, 2021

WL 168447, at *3 (D. Colo. Jan. 19, 2021) (finding it significant that the defendant had already

contracted COVID-19 and recovered without incident).

       Moreover, the medical records reflect that defendant is now fully vaccinated against

COVID-19, having received her second dose of the Pfizer vaccine on March 22, 2021. The Pfizer

vaccine is believed to be 95% effective in preventing COVID-19, and “[i]n clinical trial the

vaccine was 100% effective in preventing severe disease” from the virus. United States v.

Jackson,   2021    WL     1721427,    at   *2    (M.D.    Tenn.   Apr.    30,   2021)    (quoting

www.yalemedicine.org/news/covid-19-vaccine-comparison). For that reason, several district

courts have held that being fully vaccinated by the Pfizer vaccine (or the comparably effective

Moderna vaccine) precludes a finding of an “extraordinary and compelling” reason within the

meaning of Section 3582(c)(1)(A) when the motion is based on COVID-19 concerns. Id.; United

States v. Cook, 2021 WL 1589261, at *2 (E.D. Mich. Apr. 23, 2021) (“The court is aware of no

scientifically derived evidence showing that there is a material risk of severe complications or

death from COVID-19 to fully vaccinated individuals. The remote possibility that Defendant

could contract COVID-19 and develop life-threatening symptoms does not warrant the

extraordinary remedy of compassionate release.”); United States v. Collier, 2021 WL 1560079, at

*2 (E.D. Mich. Apr. 21, 2021) (collecting cases for the proposition that “courts in the Eastern

                                                3
         Case 2:07-cr-20072-JWL Document 663 Filed 05/03/21 Page 4 of 5




District of Michigan routinely refuse to find that a fully vaccinated prisoner has an extraordinary

and compelling reason for release because of their fear of contracting COVID-19”); United States

v. Groom, 2021 WL 1220225, at *2 (S.D. Ohio Apr. 1, 2021) (stating that “Defendant is not at

high risk of contracting severe COVID-19 because Defendant will have received both doses of

the Pfizer vaccine by the time he would be released”); United States v. Kosic, 2021 WL 1026498,

at *3 (S.D.N.Y. Mar. 17, 2021) (“[C]ourts in this circuit have found that vaccination mitigates the

risk an inmate faces from COVID-19 to the point that . . . he does not face an extraordinary risk

from COVID-19.”).

       For the foregoing reasons, even assuming that defendant could or would contract COVID-

19 a second time,3 there is no reason to believe she would experience an adverse outcome given

her experience in December and her vaccination status. United States v. Rodriguez-Maciel, 2021

WL 147985, at *2 (D. Kan. Jan. 15, 2021) (general fear of reinfection not sufficient to warrant

compassionate release where defendant recovered from COVID-19); United States v. Simpson,

2021 WL 147986, at *2 (D. Kan. Jan. 15, 2021) (same). In sum, defendant has not shown that

her obesity constitutes an extraordinary and compelling reason sufficient for this court to consider

early release under the statute.




3
  See Reinfection with COVID-19, CDC, https://www.cdc.gov/coronavirus/2019-ncov/your-
health/reinfection.html (last updated Oct. 27, 2020) (while some reinfections are expected, cases
of reinfection with COVID-19 remain rare); see also United States v. Keys, 2020 WL 6700412, at
*3 (E.D. Cal. Nov. 13, 2020) (“While a CDC representative recently has suggested that based on
current evidence reinfections are likely uncommon within 3 months, this observation is not so
conclusive so as to provide clarity regarding whether someone who has been infected is immune
for any period of time, no matter how brief.”).
                                                 4
        Case 2:07-cr-20072-JWL Document 663 Filed 05/03/21 Page 5 of 5




      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release (doc. 660) is denied.



      IT IS SO ORDERED.



      Dated this 3rd day of May, 2021, at Kansas City, Kansas.



                                              s/ John W. Lungstrum           _______
                                              John W. Lungstrum
                                              United States District Judge




                                              5
